Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 8/16/22 is acknowledged.  Claims 1-17 are pending. Claims 4, 7, and 13-15 have been withdrawn.  Claims 1, 6, and 8-11 have been amended.  Claims 1-3, 5, 6, 8-12, 16 and 17 are under consideration to the extent that the method comprises the elected species of (A) an epoxy (meth)acrylate; (B) isophorone diisocyanate; (C) dimethylol propionic acid; (D)the presence of (D), with (D) being a polyester diol; (E) ethylene diamine;  and (F) a monomer or oligomer having at least one (meth)acrylate group. 

Objections Withdrawn
The objections of the Drawings and Specification are withdrawn in view of the amendments. 

Rejections Withdrawn
The rejection of Claims 1-3, 5, 6, 8-12, 16 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the amended claims.

Rejections Maintained and New Grounds of Rejections
						

Specification
The claim listing is objected to because claims 4 and 7 should be identified as “Withdrawn” and not "Original".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6, 8-12, 16 and 17 stand rejected under 35 U.S.C. 103 as being unpatentable over Sommer et al. (US 2012/0259065; cited in IDS) and Leuridan et al. (US 6,372,201; 2002; cited in IDS).
Sommer et al. teach a radiation curable aqueous polyurethane dispersion free of non-reactive solvent (e.g. abstract; paragraphs 0001, 0004, 0005, 0032 and 0121).  Sommer et al. teach that the dispersions may be used on their own or mixed with other dispersion (e.g. paragraph 0103).  Sommer et al. teach that their dispersion has the advantages of a lower viscosity, a shorter reaction time, and reduced production costs (e.g. paragraph 0020), as well as the low content of VOCs (e.g. paragraph 0001).  Sommer et al. teach that the polyurethane polymer may be prepared by prepolymer mixing (e.g. paragraph 0035).  Sommer et al. teach that the polymer is prepared from the following components:
-epoxy methacrylate (i.e.(A)) (e.g. paragraph 0063);
-isophorone diisocyanate (i.e. (B)) (e.g. paragraphs 0076, 0078);
- dimethylol propionic acid (i.e. (C)) (e.g. paragraph 0080; Examples);
- a polyester diol (i.e. (D)) (e.g. paragraph 0073); 
- ethylene diamine (i.e. (E)) (e.g. paragraph 0083); and
- a methacrylate monomer (i.e. (F)) (e.g. paragraph 0085, 0089).  
Regarding the mole ratios, as Sommer et al. teach the elected species, the mole ratios would necessarily be such that ratios of components (A), (B), (C) and (D) result in a polyurethane pre-polymer comprising terminal isocyanate group.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In addition, the pre-polymer is reacted to form the polyurethane dispersion and the claim is drawn to a method of using the dispersion, thus the steps for obtaining the pre-polymer, including the limitation that the “process is free of a non-reactive solvent other than water” are product-by-process limitations.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Applicant elected claims drawn to a method of use comprising applying a composition to a nail and curing, and claims drawn to the product and method of preparing the product have been withdrawn.  In the instant case the dispersion is taught by Sommer et al. 
While Sommer et al. teach that “in principle, any substrates can be lacquered or coated” with the compositions (e.g. paragraph 0102), they do not teach a step of coating nails with the composition.  This is made up for by the teachings of Leuridan et al.  
	Leuridan et al. teach nail varnish or nailcare composition containing aqueous dispersion of particles (e.g. abstract).  Leuridan et al. teach that the compositions comprise solvents (e.g. abstract; column 1, lines 29-49).  Leuridan et al. teach a method of using comprising applying the composition to a nail (e.g. abstract; column 1, lines 48-51).  
Regarding Claims 1, 3, 5, 8, 16 and 17,  it would have been obvious to one of ordinary skill in the art at the time of the instant invention to use the coating composition of Sommer et al. in a method of coating a nail.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  One of ordinary skill in the art would have predicted success as Sommer et al. teach that “in principle, any substrates can be lacquered or coated” with the compositions (e.g. paragraph 0102) and both compositions are drawn to aqueous dispersions of polymers.  Further, one of ordinary skill in the art would have been motivated to replace the solvent-containing dispersion of Leuridan with the solvent-free dispersion of Sommer et al., as Sommer et al. teach that their dispersion has the advantages of a lower viscosity, a shorter reaction time, and reduced production costs (e.g. paragraph 0020), as well as the low content of VOCs (e.g. paragraph 0001).  
Regarding Claims 2 and 12, Sommer et al. teach that the composition is UV-cured (e.g. paragraph 0095).
Regarding Claim 6, Sommer et al. teach that the methacrylate monomer (reactive diluent (ii)) is present at 0-65%, which overlaps with the claimed range of 10-90% (e.g. paragraph 0047).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
Regarding Claims 9 and 10, Sommer et al. teach that the composition comprises a photoinitiator (e.g. paragraphs 0094-0096), thickeners and pigments (e.g. paragraph 0108).  
Regarding Claim 11, Sommer et al. teach that the composition has a solids content of 20-60%, which overlaps with the claimed range (e.g. paragraph 0043).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   Sommer et al. is silent as to the viscosity, however as the dispersion is aqueous, as is the instant invention, and the solids contents overlap in amount, it is expected that the viscosity would also overlap.  In addition, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant's viscosity at room temperature differs, and if so to what extent, from the teachings of Sommer et al.  Therefore the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.  


Response to Arguments
Applicant's arguments filed 8/16/22 have been fully considered but they are not persuasive. 
Applicant argues, beginning on page 8, that the products disclosed by Sommer are vastly different from those disclosed by Leuridan and one cannot assume that there would be no change in their respective functions.  This is not found persuasive.  One of ordinary skill in the art would have predicted success in using the compositions of Sommer et al. in a process of coating nails as Sommer et al. teach that “in principle, any substrates can be lacquered or coated” with the compositions (e.g. paragraph 0102) and both compositions are drawn to aqueous dispersions of polymers.  One of ordinary skill in the art would have been motivated to replace the solvent-containing dispersion of Leuridan with the solvent-free dispersion of Sommer et al., as Sommer et al. teach that their dispersion has the advantages of a lower viscosity, a shorter reaction time, and reduced production costs (e.g. paragraph 0020), as well as the low content of VOCs (e.g. paragraph 0001).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The Examiner notes that obviousness requires a reasonable expectation of success and not absolute predictability.  Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  Note MPEP 2143.02 II.  Applicant continues that Leuridan requires organic solvents, which are excluded in the present invention, and further that one would not replace the acrylic polymer of Leuridan.  This is not found persuasive.  The Examiner is not suggesting that one would replace the composition of Sommer with that of Leuridan, but rather that one would use the composition of Sommer in a method of coating nails, as in Leuridan. In the instant rejection, the primary reference is Sommer and the modification is using the composition of Sommer in a method of coating a nail. 
	Accordingly, the rejection is maintained.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619